Acknowledgement
This Corrected Notice of Allowance is in response to amendments filed 3/2/2022.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Zhang et al. (DeepRoad: GAN-Based Metamorphic Testing and Input Validation Framework for Autonomous Driving Systems, 2018, ASE) and Gillberg et al. (US 2021/0319363 A1), taken alone or in combination, does not teach the claimed method and computer, comprising 
a processor; and 
a memory, the memory including instructions executable by the processor to: 
determine six degree of freedom (DoF) data for a first object in a first video image; 
generate a synthetic video image corresponding to the first video image including a synthetic object and a synthetic object label based on the six DoF data; 
train a generative adversarial network (GAN) based on a paired first video image and a synthetic video image to generate a modified synthetic image; 
train a deep neural network to locate the synthetic object in the modified synthetic video image based on the synthetic object label; and 
download the trained deep neural network to a computing device in a vehicle.
Specifically, the concept of GANs is a relatively new technique that has been recently been applied to vehicle-related vision systems. Prior art teaches the application of GANs to vehicle-related vision systems. For example, Zhang et al. discloses DeepRoad. DeepRoad is a technique that similarly generates a synthetic video image corresponding to a first video image (i.e. real image) including a synthetic object label (i.e. sunny or snowy weather), trains a generative adversarial network (GAN) based on a paired first video image (i.e. real image) and a synthetic video image (i.e. training image from domains D1 or D2) to generate a modified synthetic image (i.e. synthetic image), and trains a deep neural network based on the synthetic object label (see at least pages 135-136, sections 3.1.2 and 3.1.3, with respect to Figure 5). However, DeepRoad pertains to the synthesis of driving scenes of various weather conditions and is not related to the identification of a synthetic object in the modified synthetic video image; therefore, Zhang et al. does not disclose generating a synthetic video image corresponding to the first video image including a synthetic object and a synthetic object label based on the six DoF data, training a generative adversarial network (GAN) based on a paired first video image and a synthetic video image to generate a modified synthetic image, and training a deep neural network to locate the synthetic object in the modified synthetic video image based on the synthetic object label, as claimed.
Gillberg et al. discloses a similar technique of generating a synthetic video image including a synthetic object and a synthetic object label (see at least ¶0106, with respect to step 410 of Figure 4B) and training a generative adversarial network (GAN) based on Gillberg et al. does not further train a deep neural network to locate the synthetic object in the modified synthetic video image based on the synthetic object label and download the trained deep neural network to a computing device in a vehicle, where the synthetic video image is generated based on six degree of freedom (DoF) data determined for a first object in a first video image, as claimed.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661